Beard, Justice.
This was an action brought by the defendant in error against the plaintiff in error to recover damages for a personal injury alleged to have been sustained by reason of the negligence of plaintiff in error. The case was tried to a jury in the District Court of Sheridan county and resulted in a verdict and judgment in favor of the plaintiff below for $3,200. Seeking a reversal of that judgment defendant below brings the case here on error.
The plaintiff in his petition, after alleging that defendant was operating a coal mine, that he was employed therein as a driver, and the duty of defendant to furnish and keep in repair reasonably safe cars and appliances for the use of plaintiff, alleged, “That on or about January 25, 1910, while plaintiff was so employed as aforesaid by the defendant company in its said mine, and while plaintiff was conveying *121two loaded coal cars in the usual and regular manner from one place in the mine to another place therein, in the course of his said employment, it became necessary for the plaintiff to set the brhkes upon said cars. That the situation was such that the plaintiff was required,in order to control the said coal cars, to pass ahead of the rear car and to set the brake upon the front car, which plaintiff attempted to do, and in attempting to set the brake upon the said front car, in the course of his employment aforesaid, and while this plaintiff was attempting to set the said brake upon the front car, the said brake broke by reason of being in disrepair, and being in an unsafe and dangerous condition, and threw this plaintiff between the cars undereath the wheels of the rear car, which ran over plaintiff’s left arm, breaking, bruising, crushing and shattering his arm so that it became necessary to have said arm amputated between the elbow and the shoulder, totally and permanently disabling this plaintiff, and bruising and injuring the body of this plaintiff, by reason of which said injuries, the plaintiff suffered great pain,” etc. “That plaintiff had no knowledge of the defective condition of the said brake, car brakes or cars or conditions causing said injury and was without fault or negligence on his part causing or contributing to said injury. That the injuries to the plaintiff as aforesaid were caused by the negligence and carelessness of the defendant company, in that the defendant company did not furnish or provide the said plaintiff with safe machinery and appliances with which to work, and did not repair the brake and appliances upon said coal cars, with which this plaintiff was required to work, and did not exercise reasonable care in the furnishing of said coal cars and appliances to this plaintiff, and that if the said defendant company had exercised due care and diligence in the inspection and repair of said cars, that the same would have been in .safe condition for this plaintiff to have used, and by reason of the said negligence and carelessness of the said defendant company in the matters aforesaid, the plaintiff was injured as aforesaid; that at the time of furnishing the said coal cars to *122plaintiff for use in said mine, the said defendant knew or by the exercise of proper care would have known that such coal cars and the brakes thereon were in disrepair and dangerous and unsafe. That immediately before and at the time of receiving the said injuries as aforesaid, as herein before set forth, this plaintiff was a robust, strong, and healthy young man, twenty years of age, and that he was earning at said time $88.00 per month, but by reason of said injuries, he has been totallyr and permanently disabled and has been required to expend money for surgical attendance, all to his damage in the sum of-$40,000.”
The answer of defendant admitted that it was a corporation engaged in the coal mining business; that it used railroads and coal cars for the purpose of transporting coal from where it was mined to the surface of the ground; that plaintiff was in the employ of defendant on or about January 25, 1910, and that while so employed and working for defendant he met with an accident and received some, injury; and denied the other allegations of the petition. Alleged that the injury to plaintiff, on which the action was based, was due solely and alone to the negligence and want of proper care on the part of plaintiff and was not caused or contributed to by the defendant. “That said plaintiff had full, actual, complete personal notice and knowledge of the condition of defendant’s said mine, of its mine cars, the manner in which the same were kept and operated by defendant, the general method and manner in which defendant conducted its said business and of all dangers incident to and connected with .said business, including the danger of the accident and injury to plaintiff referred to in his petition herein, and with such knowledge, on his part, said plaintiff assumed all risk of accident and injury to himself by reason of his said employment including the risk and danger of the accident and injury to him, as set forth in his petition herein.” •
The reply denied the new matters set up in the answer.
The plaintiff’s account of the accident as detailed in his testimony is, in brief, that he had been working for the *123defendant at the mines for about a year and a half and at the mine where he was injured for six months. That at the time he was injured and for about two weeks prior thereto he was employed as a regular driver in the ninth west entry in the mine, hauling empty coal cars from the parting on the main slope to room thirty-four and hauling the loaded cars from the room to the parting, a distance of about a quarter of a mile, using a horse for that purpose, and that he took two cars at each trip. That prior to this time he had been helping as an extra driver at different times. That part of the track from the room to the parting was down grade rendering it necessary to use the'brakes on the loaded cars to regulate their speed. That he worked eight hours a day and made a trip about every twenty or twenty-five minutes. That on the day he was injured he started with two loaded cars from the room to the parting, riding on the bumper of the rear car, and when he tried, to set the brake on that car he could not set it “because that lever was a bad one and wouldn't feed into the ratchet.” That the cars commenced to run fast and he jumped off and ran along side the cars to the front car and tried to set the brake on it when something gave way in the brake and he fell between the cars and the rear one ran over his arm causing the injury. It appears from the testimony of other witnesses for plaintiff, who were also drivers in the mine, that the cars were derailed some distance further on toward the parting; that a bolt in the brake of the front car was missing and that the rear car was marked “shop” and the blocks were worn down. That cars so marked were out of repair and should be sent to the shop for repairs. As one of plaintiff’s' witnesses'put it, “That means they had to take that car out and fix it.” There was testimony on part of plaintiff that cars marked “shop” were frequently sent into the mine and used by the drivers unless they themselves saw something out of repair on such cars. As to the method of inspection of cars, the instructions given' to drivers with reference to examining cars before using them and what they were to do with cars marked “shop,” the evidence is conflicting.
*124The court, over defendant’s objection, instructed the jury that “The negligence complained of consists of two parts: First, that the defendant company did not furnish and provide the plaintiff with safe machinery and appliances for his work; second, that the said company failed to repair the brake and • appliances upon the coal cars which were then in charge of the plaintiff, and that by reason of the defect of such brake and the failure of the defendant company to repair the same, the plaintiff was injured.” There is no allegation in the petition that the cars were defective as originally constructed or wherein such construction was defective. We think a fair construction of the petition is, that the only negligence charged, as the cause of the injury, was the alleged failure of the defendant to inspect and keep its coal cars in reasonably good repair and safe' condition; and not that the cars were unsafe by reason of improper or defective construction. There is no allegation in the petition that the cars as originally constructed were not properly constructed, safe and suitable for the purpose for which they were used. It is alleged that the defendant failed to furnish reasonably safe cars, but this failure is alleged to be because it failed to properly inspect and repair. We think the instruction might well tend to confuse the jury as to the issues presented by the pleading, and we are .inclined to believe it did so from the second special finding, which question and answer were as follows: Q. “What defect, if any, in said brake .caused said accident ?” Ans. “Evidence shows missing bolt or weak bolt.” But if this was the only matter complained of we would not' feel warranted in reversing the judgment on that ground alone.
The court, over defendant’s objection, instructed the jury, “If you find that a minor employe did not understand all the dangers and hazards of the situation in which he was placed by the foreman, and that it was a dangerous and hazardous situation in which to place a boy of his age, • judgment and experience, then it was the duty of the foreman to instruct him in respect thereto, that he might con*125duct himself so as to guard against such peril.” This instruction was beyond and outside the issues presented by the pleading. The petition contains no allegation that plaintiff was inexperienced; and the evidence shows that he was nearly twenty-one years of age, had worked for defendant at its mines for about a year and a half and in this mine for about six months, had been driving regularly in the same entry in this mine for about two weeks and had been helping as an extra driver at different times prior thereto. The instruction was erroneous and we think prejudicial to the defendant.
The 5th, 6th and 7th interrogatories submitted by the court to the jury with the answers of the jury thereto are as follows:
Int. 5. “Was the system of inspection of cars in use by defendant company the same as that used by other coal companies generally. Ans. “Yes.”
Int. 6. “How long had said defect existed?” Ans. “No evidence.”
Int. 7. “Did defendant have notice or knowledge-of the existence of said defect for sufficient time before the accident to have enabled it to repair the defect?” Ans. “No evidence as to time.” It is urged by counsel for defendant that the general verdict is in conflict with these special findings and that judgment should have been given in its favor notwithstanding the general verdict for plaintiff, under the instructions of the court to the jury. The court instructed the jury, “You are instructed -that if it appears from the evidence that the manner of inspection followed by the dfefendant was the same as that in common use by employers in the same line of business as the defendant was engaged in at the time of the accident, then the defendant would not be negligent in the matter of inspection and your verdict should be for defendant.” It appears clear to us that if the jury followed that instruction and found the fact to be as stated in its answer to the fifth interrogatory, there was an irreconcilable conflict between the special'finding and'the general verdict. The court also gave *126the following instruction to the jury: “You are instructed that if you find from the evidence that the coal car and brake in question were not originally of defective construction or material, but the injury resulted solely from a want of repair, then before the defendant would be liable upon a charge of negligence for failure to repair, notice of the necessity for such repair must be given to the defendant; such notice must be either actual notice to the defendant or one of its officers or proof that the brake in question was in disrepair for a sufficient length of time that the defendant could have discovered the same by the exercise of ordinary diligence.” As we have already said, there was no allegation that the brake was originally of defective construction or material, and there was no evidence of actual notice that it was out of repair; and the jury having found that there was no evidence of the length of time it had been out of repair, and that there was no evidence that the defect had .existed for a sufficient length of time before the accident to have enabled the defendant to repair the same, the jury was not warranted in assuming that such defect had existed for sufficient time before the accident to have been discovered by the defendant by the exercise of reasonable diligence and for it to-have repaired the same or to have warned plaintiff of the defect and the danger in using the car. The general verdict in favor of plaintiff was inconsistent with these special findings under the instruction last quoted. The statute, section 4511, Comp. St. 1910, provides, in cases like this one, “in all cases the court may instruct the jurors, if they render a general verdict, to find upon particular questions of fact, to be stated in writing, and may direct a written finding thereon; and the verdict or finding must be filed with clerk and entered on the journal.” That was done in this case. (Section 4512 id). “When the special finding of facts is inconsistent with the general verdict, the former shall control the latter, and the court may give judgment accordingly.” The defendant moved the court for judgment on the special findings notwithstanding the general verdict, which motion *127was denied. On a consideration of the entire record we are of. the opinion that the motion was properly denied, but that the court should have set aside the verdict and granted a new trial. For the reasons above stated the judgment is reversed and the cause remanded for a new trial.

Reversed.

Scott, Chief Justice, concurs.
PoTTER, Justice, being ill, did not participate in the opinion.